Citation Nr: 1522293	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-24 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service for a left foot disability.

2.  Entitlement to service for a right elbow disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2013 and February 2014, the Board remanded the case to schedule the Veteran for a Board hearing.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  

In November 2014, the Board reopened previously denied claims of service connection for a left foot disability and a right elbow disability.  At that time, the Board also remanded the reopened claims, along with the claim of service connection for a cervical spine disability, to the RO for additional development.


FINDINGS OF FACT

1.  The Veteran's left foot disability did not have its onset during active service, nor is it otherwise related to service.

2.  The Veteran's right elbow disability did not have its onset during active service, nor is it otherwise related to service.

3.  The Veteran's cervical spine disability did not have its onset during active service, nor is it otherwise related to service.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a right elbow disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard December 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA examinations in connection with the claims.  Most recently, pursuant to the Board's November 2014 remand, the Veteran was provided a VA medical examination in January 2015.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claims.  The reports for each claimed disability are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Left Foot

Service treatment records show in a Report of Medical History dated in April 1969, that the Veteran reported that his feet ached in basic training.  A November 1971 note indicates that the Veteran complained of left heel pain due to jumping from a wrecker.  His November 1971 Report of Medical Examination at separation shows a normal clinical evaluation for his feet.

Post-service records show that the Veteran complained of swelling of his left foot and underwent exploratory surgery in October 1999 for a possible neuroma of the second metatarsal space on the left foot. 

The Veteran was afforded a VA examination in February 2003 in connection with his original claim.  The Veteran's gait was normal.  An examination of the Veteran's feet did not reveal any abnormal signs of weightbearing.  No obvious acute fracture, dislocation or destructive bony lesions were found.  Mild enthesopathy at the attachment of the Achilles tendon was diagnosed.  The examiner noted that there were mild articular irregularities present at the left ankle joint, medially, which could be related to osteoarthritis.

The Veteran underwent a VA examination in September 2011.  He reported constant pain, at 6/10, which could be exacerbated by physical activity and occurred spontaneously.  Stiffness and fatigue were noted.  No tenderness, painful motion, weakness or instability was found.  There was active motion in the metatarsophalangeal joint of the left toe.  X-rays results were within normal limits.  The examiner diagnosed the Veteran with left plantar fasciitis.  As noted in the November 2014 remand, the Board found that the medical opinion provided by this examiner is insufficient.

At the Veteran's June 2014 Travel Board hearing, he stated that while in service, he was playing softball and landed on a rock and hurt his foot.  

The Veteran underwent a VA examination in January 2015.  The Veteran noted that while in service, he jumped over a creek and landed on a rock.  Since that time, he had experienced pain.  He noted pain upon walking and standing.  He described the pain as a "hot pebble or rock" in his foot.  He self-medicated by taking Tylenol arthritis pills.  It was noted that he had undergone surgery to remove scar tissue, post service.  Incoordination, impaired ability to execute skilled movements smoothly, pain on weight-berating, disturbance of locomotion and interference with standing were noted.  Pain in the ball of the left foot occurred after a period of use.  

The Veteran was diagnosed with metatarsalgia and retrocalcaneal spur.  The examiner opined that it was less likely than not that the Veteran's claimed condition incurred in or was caused by his service.  The examiner stated that the Veteran's service treatment records identified two acute contusions on his heel which were resolved.  X-ray results at the time of service were normal for the feet.  The Veteran's surgery, over 27 years later, was completely unrelated to the acute/resolved injury in service and there was no association between his current condition and his military service.  The examiner also explained that the large gap in time between treatment confirms this non-association. 

After a review of the record, the Board finds that the preponderance of the evidence is against the claim of service connection for a left foot disability.  The Veteran was treated for left foot pain while in service, and is currently diagnosed with metatarsalgia and retrocalcaneal spur.  However, there is no medical opinion linking the Veteran's foot disability to service.  The only sufficient medical opinion of record addressing the relationship between the current condition and service are that of the VA examiners, and such opinions are against the claim. 

In this regard, the Board finds the opinion of the January 2015 VA examiner to be most probative.  The opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service treatment, post service treatment and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  This opinion is also consistent with the other evidence of record.  There is no competent and probative opinion to the contrary.

While the Veteran contends that his left foot disability is related to his military service, there is no indication that he has specialized training in diagnosing joint disorders.  See Jandreau, 492 F.3d at 1372.  In this regard, the diagnosis of foot disabilities requires medical testing and training to identify.  Thus, his opinion as to the cause of his condition is not a competent medical opinion.  The Board accords significantly greater probative value to the diagnosis and opinions rendered by the expert VA medical professional who considered the Veteran's theory but did not endorse it.

Additionally, the evidence reflects that the Veteran may have arthritis in his left foot, or at least the ankle.  However, the evidence does not show that any arthritis of the left foot manifested to a compensable degree within a year of separation from service.  Rather, the evidence shows that the Veteran's left foot problems manifested many years later.  Thus, service connection is not warranted based on the presumptive provisions pertaining to the chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a left foot disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Elbow

Service treatment records are negative for complaints or findings of a right elbow condition.   

Post-service private medical records dated in September 1998 show that the Veteran had surgery for submuscular transposition of the right ulnar nerve at the elbow.  

The Veteran underwent a VA examination in February 2003.  He noted that he had injured his shoulder in 1997 while working as a welder and had undergone right ulnar nerve surgery.  He noted an inability to grip and decreased strength in his arm.  The general appearance of the elbow joints was within normal limits.  His range of motion was normal and not limited to pain, fatigue, weakness lack of endurance or incoordination.  No ankylosis was found.  No acute fracture or dislocation or destructive bony lesions were found.  Calcification was present along the medial and lateral humeral epicondyles.  

VA treatment records dated in April 2011 show that the Veteran complained of pain from his elbow to his wrist.  The Veteran's elbow was tender to palpation, along the ulnar nerve.  There was pain with range of motion in all directions in the ulnar nerve area.  

At his June 2014 Travel Board hearing, the Veteran stated that while in service he got into a fight and was thrown against a rock wall.  He indicated that he was treated for pain and that his elbow was sore for two or three weeks. 

The Veteran underwent a VA examination in January 2015.  He reported an aching pain which radiated to the 4th and 5th digits in his hand.  No flare-ups were reported.  The Veteran's flexion was to 140 degrees and extension to zero degrees.  Localized tenderness or pain on palpation was noted.  His elbow flexion and extension strength were 5/5.  No ankylosis was noted.  The Veteran was diagnosed with calcification of the right elbow and status post right ulnar transposition.  The examiner opined that it was less likely than not that the Veteran's claimed condition incurred in or was caused by his service.  The examiner noted that the Veteran's elbow was normal at discharge from service.  In addition, the private treatment notes indicated right elbow issues related to a workers compensation claim.  She noted that the ulnar nerve transposition surgery was related to his job activities as a welder.  A nexus between the Veteran's period of service and his current condition had not been established.  

After a review of the entire record, the Board finds that the preponderance of the evidence is against the claim of service connection for a right elbow disability.  The record reveals no complaints, findings, or diagnosis of any right elbow disability during service or for many years thereafter.  Moreover, there is no medical opinion linking the Veteran's right elbow disability to service.  In the January 2015 examination, the examiner opined that the Veteran's right elbow disability was less likely than not incurred in or caused by the his military service.  In rendering this opinion, the VA examiner reviewed the claims file and examined the Veteran, and provided a rationale for the conclusion reached.  As such, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The private medical records submitted in support of his claim do not address a relationship between the Veteran's current right elbow disorder and service, and there is no medical opinion of record contrary to the VA examiner's conclusion.

The Board notes that the Veteran reported that a fight while in service contributed to his current right elbow disability.  To the extent that the Veteran believes that his current disability is connected to the in-service incident, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion as to the etiology of joint disorders.  See Jandreau, 492 F.3d at 1376-77.  Joint disorders require medical testing to diagnose and can arise from many different causes, thereby requiring medical expertise to determine the etiology.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of a right elbow disability is not competent medical evidence.  Moreover, the expert VA examiner considered the Veteran's theory but did not endorse it as it was determined that there was a post-service intercurrent cause in the work-related injury.

In summary, a right elbow disability was not shown in service or for many years thereafter, and the most probative evidence indicates that the current right elbow disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and service connection is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Cervical Spine 

Service treatment records are silent for complaints or treatment for a cervical spine condition. 

Post-service private treatment records dated in January 2000 show that the Veteran suffered from neck pain.  In February 2000, he underwent surgery for persistent neck pain and cervical radiculopathy.

The Veteran underwent a VA examination in February 2003.  He reported constant pain.  His functional impairment included the inability to turn or twist his head and neck.  No spasms or tenderness were noted.  The examiner found mild straightening of the cervical spine with disc-space narrowing at C4-5 and C5-6 levels with osteophytosis and calcification present anteriorly along the C5-6 level.  

The Veteran was afforded another VA examination in September 2011.  He reported localized, moderate pain.  The Veteran reported stiffness, fatigue and decreased motion.  Upon examination, no radiating pain on movement, muscle spasms, tenderness, guarding or weakness were found.  The Veteran's range of motion was within normal limits.  The Veteran was diagnosed with status post cervical surgery with scar.  

The Veteran underwent a VA examination in January 2015.  He noted pain and stiffness in his neck.  The Veteran's range of motion was to 45 degrees on flexion and zero degrees on extension.  Less movement than normal and pain on movement were noted.  Localized tenderness and pain to palpation was found.  X-ray results showed narrowing posterior C4-5 and C5-6 disc spaces with early anterior osteophytosis and small linear calcification to the right of L3-4.  The Veteran was diagnosed with osteophytosis and osteoarthritis of the cervical spine.  The examiner opined that it was less likely than not that the Veteran's claimed condition incurred in or was caused by his service.  The examiner noted that there were no notated neck symptoms since the Veteran's separation from service over 25 years ago.  The examiner noted that the onset of the Veteran's claimed cervical spine disability was after service.  She noted that if the Veteran had injured himself to a degree necessitating surgery for cervical radiculopathy, that the symptoms would have been present at discharge.  A nexus was not established between the Veteran's service and his current condition. 

After a review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a cervical spine disability.  The Veteran was not treated for cervical symptoms during service, nor were any neck injuries reported.  In addition, a cervical spine disorder was not noted upon separation from service; at that time, his spine was clinically evaluated as normal.  The Veteran is currently diagnosed with a cervical spine condition, to include osteophytosis and osteoarthritis.  The earliest medical evidence of a cervical spine condition is dated January 2000.  This is approximately 29 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Further, the only medical opinions of record addressing the relationship between the current condition and service is that of VA examiners, and such opinions are against the claim. 

In this case, the Board finds the opinion of the January 2015 VA examiner to be most probative.  The opinion was provided based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's assertion as to in-service events, post service employment and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  There is no competent and probative opinion to the contrary.  As such, a chronic cervical spine disability was not shown in service or for many years thereafter, and the most probative evidence indicates that the current back disability is not related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  This includes service connection for any arthritis based on the presumptive provisions pertaining to the chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In sum, the preponderance of the evidence is against the claim of service connection; there is no doubt to be resolved; and service connection for a cervical spine disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER


Service for a left foot disability is denied.

Service for a right elbow disability is denied.

Service connection for a cervical spine disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


